Clarke, P. J. (dissenting):
The action is by servant against master to recover damages for personal injuries. The defendant was a wagonmaker and on March 13, 1914, the plaintiff was working as a blacksmith *644in his shop, putting iron tires on wheels. The tire, after being heated and placed on the wheel, was cooled by throwing pails of water over it and then was further cooled off in a trough, the top of which was level with the floor. The trough was three feet long, twelve inches wide and fourteen inches deep, filled with water. An iron bar was inserted through the hub of the wheel, the bar placed upon racks affixed to posts on each side of the trough and the wheel was revolved so that the tire passed through the water in the trough. A number of tires had been so treated on the day of the accident and the water had become heated. Plaintiff and his helper turned the wheel and the defendant fixed the tire on the wheel. The wheel was then taken out of the trough, the helper taking the bar from the hub and plaintiff taking away the wheel. In doing this he slipped upon the wet floor and his left leg went into the trough and was burned by the hot water. Plaintiff had been employed at the same work for a year and a half ox-two years. The testimony was that when the trough was not in use a cover was put on it.
The ground of recovery was neglect by the defendant to observe section 81 of the Labor Law (Consol. Laws, chap. 31; [Laws of 1909, chap. 36], as amd. by Laws of 1913, chap. 286). “Every vat and pan wherever set so that the opening or top thereof is at a lower level than the elbow of the operator or opex-atox’s at work about the same shall be protected by a cover which shall be maintained over the same while in use in such manner as effectually to prevent such operators or other persons falling therein or coming in contact with the contents thereof, except that where it is necessary to remove such cover while any such vat or pan. is in use, such vat or pan shall be protected by an adequate railing around the same.” The court chax-ged: “ So that as a matter of law I charge you there can be no question of negligence on the part of the defendant; that the failure of the defendant to fulfill the statutory obligation must be accepted by you as negligence on his pax-t and the plaintiff would be entitled to your verdict unless you discover that even though the defendant did fail in bis duty this plaintiff also failed in an obligation which the law imposed upon him, namely, failure on the part of the plaintiff to exercise *645ordinary care, prudence and caution which his employment at that time and the conditions then present demanded.”
I do not think the trough was a vat or pan within the meaning of that section of the Labor Law. Of course it would be impossible to have a cover on this trough while in use and it would be equally impracticable to have a railing around it. The work could not be done with such railing. The means employed to cool the tire so as to shrink it onto the wheel has been employed by blacksmiths from the earliest days. There is nothing obviously or inherently dangerous in this narrow, shallow trough, nor was such an accident reasonably to be anticipated. Statutes are to be given a reasonable construction. As the statute did not apply it was error to take from the jury the question of defendant’s negligence, and the determination of the Appellate Term and the judgment and order of "the City Court should be reversed and a new trial ordered, with costs to the appellant in all courts to abide the event.
McLaughlin, J., concurred.
Determination affirmed, with costs.